COMPANY CONTACT: Paul Vincent Director – Finance & Investor Relations (281) 874-2700, (800) 777-2412 FOR IMMEDIATE RELEASE SWIFT ENERGY ANNOUNCES: 100% INCREASE IN FOURTH QUARTER 2$20.7 MILLION, OR $0.48 PER DILUTED SHARE; 50% INCREASE IN FOURTH QUARTER 2$99.4 MILLION, OR $2.33 PER DILUTED SHARE; 24% INCREASE IN FOURTH QUARTER 2; 20% INCREASE IN YEAR-END PROVED RESERVES TO A RECORD 159.6 MILLION BARRELS OF OIL EQUIVALENT HOUSTON, February 23, 2012 – Swift Energy Company (NYSE: SFY) announced today earnings from continuing operations of $20.7 million for the fourth quarter of 2011, or $0.48 per diluted share, a 100% increase when compared to fourth quarter 2010 earnings from continuing operations of $10.3 million, or $0.25 per diluted share and an increase of 22% when compared to earnings of $17.0 million in the third quarter of 2011. Adjusted cash flow (cash flow before working capital changes, a non-GAAP measure - see page 9 for reconciliation to the GAAP measure) for the fourth quarter of 2011 increased 50% to $99.4 million, or $2.33 per diluted share, compared to $66.3 million, or $1.65 per diluted share, for the fourth quarter 2010 and increased 10% when compared to adjusted cash flow of $90.0 million, or $2.11 per diluted share, for the third quarter of 2011. Swift Energy produced 2.70 million barrels of oil equivalent (“MMBoe”) during the fourth quarter of 2011, a 24% increase over fourth quarter 2010 production, and a 6% sequential increase compared to third quarter 2011 production of 2.54 MMBoe. Oil and gas proved reserve estimates at year-end 2011 of 159.6 MMBoe were 20.2% higher than 2010 year-end proved reserve estimates of 132.8 MMBoe, accomplished even after the reduction of approximately 16 MMBoe for proved reserves that were sold during the fourth quarter of 2011.This record level of year-end proved reserves for the Company is primarily due to the activity level and performance of its South Texas core area. 1 Terry Swift, CEO of Swift Energy, stated, “The Company delivered strong operational and financial results during the fourth quarter of 2011.With average daily production for the quarter of slightly more than 29,000 barrels of oil equivalent (“Boe”) and a year-end daily production rate of greater than 31,000 Boe, we’ve entered 2012 with strong operational momentum.Financially, our expected 2012 cash flows combined with over $250 million in cash at year-end provide ample liquidity to fully fund our 2012 capital program.This operational momentum and sound financial position are in place to drive record production and reserve results in 2012. “Our South Texas core area remains the focus of our near term activity and is driving consistent production growth.We completed 12 gross wells in South Texas during the quarter and expect to maintain that pace now that we have six drilling rigs running in the area.Having fulfilled our near-term obligations on most of our acreage prospective for dry natural gas production in South Texas, we will be concentrating on our higher return, liquids rich acreage almost exclusively this year.As our drilling program becomes more focused on our most productive acreage, we will also benefit from improved drilling and completion efficiencies and cost savings. “We’ve prefunded our expected 2012 capital expenditures by issuing $250 million of new long-term debt during the fourth quarter.This financing allows us to sign up the essential materials and services we need to execute our long term strategy of consistent reserves and production growth.Our cash flows also continue to benefit from our exposure to premium pricing found in Gulf Coast crude oil markets. “In 2012, our operational momentum and financial position have led us to target 14% to 20% production growth and 10% to 15% proved reserves growth over 2011 levels, which would be record volumes for both production and reserves.While we monitor the depressed natural gas price environment closely, our balanced and diversified asset portfolio and financial strength affords us numerous opportunities to focus activity in liquids rich areas to grow our revenues and cash flows.” Fourth Quarter Revenues and Expenses Total revenues for the fourth quarter of 2011 increased 34% to $155.1 million from the $116.0 million generated in the fourth quarter of 2010, primarily attributable to higher prices for oil and natural gas liquids (“NGL’s”) and higher natural gas andNGL production volumes. Depreciation, depletion and amortization expense (“DD&A”) of $21.52 per barrel of oil equivalent (“Boe”) in the fourth quarter of 2011 increased 6% from $20.35 per Boe of DD&A in the comparable period in 2010, primarily due to a higher overall depletable base. Lease operating expenses, before severance and ad valorem taxes, were $9.82 per Boe in the fourth quarter 2011, a decrease of 4% compared to $10.24 per Boe in the fourth quarter of 2010.Aggregate lease operating expenses increased 18% due to higher product transportation costs, salt water disposal costs, and other cost increases from our South Texas operations, while the per Boe decrease is due to higher production volumes in the current period. Severance and ad valorem taxes decreased to $4.92 per Boe in the fourth quarter 2011 from $5.41 per Boe in the fourth quarter of 2010 due to a shift in product and regional mix, as well as reduced tax rates for tight sand natural gas production related to South Texas Eagle Ford and Olmos completions. 2 General and administrative expenses decreased to $4.70 per Boe during the fourth quarter of 2011 from $4.74 per Boe in the same period in 2010. Interest expense decreased to $3.75 per Boe in the fourth quarter of 2011 compared to $3.95 per Boe for the same period in 2010.Per unit declines in both of these categories were the result of higher production volumes in the current period. Reserve Estimates Swift Energy’s year-end 2011 estimate of proved reserves as of December 31, 2011 was 159.6 MMBoe, 20.2% higher than 2010 year-end proved reserves of 132.8 MMBoe.These year-end 2011 proved reserves are 36% crude oil and natural gas liquids and 35% proved developed. Swift Energy’s year-end 2011 proved reserves were valued at approximately $1.9 billion of present value discounted at 10% per year (PV-10), compared to a PV-10 value of $1.8 billion for the Company’s 2010 year-end proved reserves.Pricing for 2011 reserves and PV-10 calculations utilized $103.87 per barrel for crude oil and $3.89 per thousand cubic feet (“Mcf”) for natural gas, compared to $78.31 per barrel and $4.08 per Mcfe used for reserves valuation at year-end 2010.(See page 7 for a reconciliation of PV-10 value at year-end 2011, a non-GAAP measure, to the GAAP standardized measure of discounted future cash flows). Fourth Quarter Pricing The Company realized an aggregate average price of $57.73 per Boe during the quarter, up from the $52.98 per Boe average price received in the fourth quarter of 2010. In the fourth quarter of 2011, Swift Energy’s average crude oil prices increased 31% to $111.79 per barrel from $85.52 per barrel realized in the same period in 2010.For the same periods, average natural gas prices were $3.39 per thousand cubic feet (“Mcf”), a decrease of 5% from the $3.57 per Mcf average price realized a year earlier.Prices for NGLs averaged $52.86 per barrel in the fourth quarter, a 23% increase from fourth quarter 2010 NGL prices of $42.81 per barrel. Fourth Quarter Drilling Activity In the fourth quarter of 2011, Swift Energy drilled twelve operated development wells and participated in two non-operated wells.In the Company’s South Texas core area, eight operated horizontal development wells were drilled to the Eagle Ford shale: three wells in McMullen County, three in Webb County and two in LaSalle County.Three operated development wells were drilled to the Olmos formation in McMullen County.Two non-operated development wells were drilled to the Eagle Ford shale in McMullen County. In Swift Energy’s Central Louisiana/East Texas core area, one operated well targeting the Austin Chalk formation was drilled in the Masters Creek field. There are currently six operated rigs drilling in the Company’s South Texas core area and one operated barge rig drilling in its Southeast Louisiana area. 3 Operations Update: South Texas Operations In the Company’s South Texas core area, eleven operated wells and one non-operated well were completed during the fourth quarter.In McMullen County, five operated Eagle Ford wells, three operated Olmos wells and one non-operated Eagle Ford well were completed.In Webb County, two operated Eagle Ford wells were completed and in LaSalle County, one operated Eagle Ford well was completed. Initial Production Test Rates of South Texas Horizontal Wells Completed in Fourth Quarter 2011 (Operated and 100% Working Interest, unless otherwise noted) Well Name County/Formation Target Oil (Bbls/d) Natural Gas Liquids (Bbls/d) Residual Natural Gas (MMcf/d) Choke Setting Pressure (psi) SMR EF 4H McMullen – Eagle Ford 69 16/64” SMR EF 5H McMullen – Eagle Ford 50 14/64” NBR EF 3H McMullen – Eagle Ford 20/64” NBR EF 4H McMullen – Eagle Ford 20/64” Discher EF 2H McMullen – Eagle Ford 65 12/64” R. Bracken 39H McMullen – Olmos 20/64” SMR OL 2H McMullen – Olmos 20/64” AFP OL 8H McMullen – Olmos 86 20/64” Bracken JV 11H (Non-Operated) McMullen – Eagle Ford 20/64” Fasken B EF 6H Webb – Eagle Ford 20/64” Fasken B EF 7H Webb – Eagle Ford 18/64” A.R. EF 2H LaSalle – Eagle Ford 18/64” Initial Production Test Rates of South Texas Horizontal Wells Completed to Date in First Quarter 2012 (Operated and 100% Working Interest, unless otherwise noted) Well Name County/Formation Target Oil (Bbls/d) Natural Gas Liquids (Bbls/d) ResidualNatural Gas (MMcf/d) Choke Setting Pressure (psi) Discher EF 3H McMullen – Eagle Ford 20/64” SMR JV EF 1H (52% W.I.) McMullen – Eagle Ford 48 12/64” Whitehurst OL 2H McMullen – Olmos 20/64” Bracken JV 12H (Non-Operated) McMullen – Eagle Ford 24 20/64” Fasken B EF 8H Webb – Eagle Ford 20/64” Fasken B EF 1H Webb – Eagle Ford 20/64” Carden EF 5H LaSalle – Eagle Ford 20/64” Southeast Louisiana In the Lake Washington field in Plaquemines Parish, LA, the Company continued its ongoing recompletion and production optimization program.The average initial production response of ten recompletions that were performed was approximately 171 gross Boe/d per well. The six production optimization projects that were carried out averaged an initial production response of approximately 99 gross Boe/d per well. Late in the fourth quarter, a drilling rig was moved into the Lake Washington field.This rig will remain active in the field for most of 2012 drilling 5 to 10 wells.The first well of this program, the CM 419, was drilled to a measured depth of 8,489 feet and encountered 87 feet of true vertical pay.This well will be tested following the completion of a flow line installation. A second well, the CM 421, is currently being drilled and has encountered approximately 227 feet of true vertical pay through its current depth.This well will continue drilling to its depth objective and be completed during the first quarter. 4 Central Louisiana/East Texas In the Company’s Central Louisiana/East Texas core area, one operated well was drilled to the Austin Chalk formation in the Masters Creek field in Vernon Parish, LA. The Exxon Corp. #10-1 was recently completed and produced hydrocarbons at initial test rates of 836 bbls/d of oil and 5.4 MMcf/d of natural gas with flowing tubing pressure of 2,565 psi on a 48/64” choke.This well also produced significant volumes of water during this preliminary test and will not be completely cleaned up until it is connected to production facilities.Drilling operations were halted at approximately 2,500 feet, or approximately 50%, into the planned lateral length of 5,000 feet.This well will be placed on production once facility construction is completed later in the first quarter.Production will be monitored for an extended period of time to measure the reservoir properties of this well. The GASRS 20-1 well, drilled during the third quarter and completed during the fourth quarter in the Burr Ferry Field in Vernon Parish, encountered numerous hydrocarbon shows during drilling operations and tested at rates consistent with recent results in the area for a short period of time.Previously disclosed mechanical difficulties experienced during the initial completion and cleanup of the well could not be remedied, which made it impossible for the well to produce commercial quantities of hydrocarbons.Based on drilling results and short lived production performance, this well is a candidate to be sidetracked. Price Risk Management Swift Energy has purchased crude oil floors that will cover more than 20% of its currently expected first quarter 2012 crude oil production at an average NYMEX strike price of $100.50 per barrel.On an ongoing basis, details of Swift Energy’s complete price risk management activities can be found on the Company’s website (www.swiftenergy.com). 2012 Company Guidance In accordance with its demonstrated long-term strategy, Swift Energy currently plans to balance its 2012 capital expenditures with its 2012 cash flow and cash on hand.Current 2012 spending plans are budgeted at $575 million to $625 million in total capital expenditures.For 2012, Swift Energy is targeting production to increase 14% to 20% and proved reserves to increase 10% to 15%, over respective 2011 levels, with a focus on oil and liquid rich opportunities. Earnings Conference Call Swift Energy will conduct a live conference call today, February 23, at 10:00 a.m. EST to discuss fourth quarter 2011 financial results.To participate in this conference call, dial973-339-3086 five to ten minutes before the scheduled start time and indicate your intention to participate in the Swift Energy conference call.A digital replay of the call will be available later on February 23 until March 1, by dialing 855-859-2056 and using Conference ID # 41671533.Additionally, the conference call will be available over the Internet by accessing 5 the Company’s website at www.swiftenergy.com and by clicking on the event hyperlink. This webcast will be available online and archived at the Company’s website. 2012 Analyst/Investor Meeting Swift Energy will host a meeting with financial analysts, portfolio managers and investors on March 15, 2012 in Houston, Texas.At this meeting, Swift Energy’s management will provide an annual briefing that will include an update on certain 2011 results and cover operational and financial plans and guidance for the full year 2012. An audio webcast accompanied with the slides of the presentation will be available on the Company’s website www.swiftenergy.com by clicking on the event hyperlink commencing on March 15, 2012. The meeting begins at 8:00 a.m. CDT on Thursday, March 15, and is being held at the Hilton Houston North on Greenspoint Drive in Houston, Texas. Anyone interested in attending this meeting should contact the Company’s Investor Relations Department at 1-800-777-2412. Swift Energy Company, founded in 1979 and headquartered in Houston, engages in developing exploring, acquiring and operating oil and gas properties, with a focus on oil and natural gas reserves onshore in Texas and Louisiana and in the inland waters of Louisiana. About Forward Looking Statements This press release includes “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.The opinions, forecasts, projections, guidance or other statements contained herein, other than statements of historical fact, are forward-looking statements, including targets for 2012 production and reserves growth, estimates of 2012 capital expenditures And guidance estimates for the first quarter of 2012 and full-year 2012.These statements are based upon assumptions that are subject to change and to risks, especially the uncertainty and costs of finding, replacing, developing and acquiring reserves,availability and cost of capital, labor, services, supplies and facility capacity, hurricanes or tropical storms disrupting operations, and, volatility in oil or gas prices, uncertainty and costs of finding, replacing, developing or acquiring reserves, and disruption of operationsAlthough the Company believes that the expectations reflected in such forward-looking statements are reasonable, it can give no assurance that such expectations will prove to have been correct.Certain risks and uncertainties inherent in the Company’s business are set forth in the filings of the Company with the Securities and Exchange Commission.Estimates of future financial or operating performance provided by the Company are based on existing market conditions and engineering and geologic information available at this time.Actual financial and operating performance may be higher or lower.Future performance is dependent upon oil and gas prices, exploratory and development drilling results, engineering and geologic information and changes in market conditions. 6 SWIFT ENERGY COMPANY RECONCILIATION OF PV-10 VALUE TO STANDARDIZED MEASURE OF DISCOUNTED FUTURE NET CASH FLOWS December 31, 2011 (Unaudited) (In Millions) PV-10 Value(1) $ 1,918 Future Income Taxes (discounted at 10% per year) Standardized Measure of Discounted Future Net Cash Flows relating to oil and gas reserves $ 1,518 The PV-10 value for 2011 is net of $75.0 million of asset retirement obligation liabilities. SWIFT ENERGY COMPANY PROVED RESERVES INFORMATION December 31, 2011 (Unaudited) Natural Gas (Bcf) Oil (MMBbls) NGL (MMBbls) Proved Reserves as of Dec. 31, 2010 Revisions Purchases of minerals Sales of minerals Extensions/Discoveries Production Proved Reserves as of Dec. 31, 2011 7 SWIFT ENERGY COMPANY SUMMARY FINANCIAL INFORMATION FROM CONTINUING OPERATIONS (Unaudited) (In Thousands Except Per Share and Price Amounts) Three Months Ended December 31, Year Ended December 31, Percent Change Percent Change Revenues: Oil & Gas Sales $ $ 35 % $ 38 % Other ) ) Total Revenue $ $ 34 % $ 37 % Income From Continuing Operations $ $ 100 % $ 82 % Basic EPS – Continuing Operations $ $ 92 % $ 64 % Diluted EPS – Continuing Operations $ $ 92 % $ 65 % Net Cash Provided By Operating Activities – Continuing Operations $ $ 30 % $ 44 % Net Cash Provided By Operating Activities, Per Diluted Share – Continuing Operations $ $ 22 % $ 30 % Cash Flow Before Working Capital Changes(2) (non-GAAP measure) – Continuing Operations $ $ 50 % $ 45 % Cash Flow Before Working Capital Changes, Per Diluted Share – Continuing Operations $ $ 41 % $ 31 % Weighted Average Shares Outstanding (Basic) 7 % 11 % Weighted Average Shares Outstanding (Diluted) 6 % 11 % EBITDA (non-GAAP measure) $ $ 44 % $ 45 % Production (MMBoe) – Continuing Operations 24 % 26 % Realized Price ($/Boe) – Continuing Operations $ $ 9 % $ 9 % The production, revenue, expense, cash flow and income information reported are the results of continuing operations of Swift Energy. See reconciliation on page 9.Management believes that the non-GAAP measures EBITDA and cash flow before working capital changes are useful information to investors because they are widely used by professional research analysts in the valuation, comparison, rating and investment recommendations of companies within the oil and gas exploration and production industry.Many investors use the published research of these analysts in making their investment decisions. 8 SWIFT ENERGY COMPANY RECONCILIATION OF GAAP(a) TO NON-GAAP MEASURES (Unaudited) (In Thousands) Three Months Ended December 31, 2011 December 31, 2010 Percent Change CASH FLOW RECONCILIATIONS: Net Cash Provided by Operating Activities – Continuing Operations $ $ 30 % Increases and Decreases In: Accounts Receivable Accounts Payable and Accrued Liabilities ) ) Income Taxes Payable ) ) Accrued Interest ) ) Cash Flow Before Working Capital Changes – Continuing Operations $ $ 50 % Year Ended December 31, 2011 December 31, 2010 Percent Change CASH FLOW RECONCILIATIONS: Net Cash Provided by Operating Activities – Continuing Operations $ $ 44 % Increases and Decreases In: Accounts Receivable Accounts Payable and Accrued Liabilities ) ) Income Taxes Payable 73 ) Accrued Interest ) ) Cash Flow Before Working Capital Changes – Continuing Operations $ $ 45 % Three Months Ended December 31, 2011 December 31, 2010 Percent Change INCOME TO EBITDA RECONCILIATIONS: Income from Continuing Operations $ $ 100 % Provision for Income Taxes Interest Expense, Net Depreciation, Depletion & Amortization & ARO (b) EBITDA $ $ 44 % Year Ended December 31, 2011 December 31, 2010 Percent Change INCOME TO EBITDA RECONCILIATIONS: Income from Continuing Operations $ $ 82 % Provision for Income Taxes Interest Expense, Net Depreciation, Depletion & Amortization & ARO (b) EBITDA $ $ 45 % (a) GAAP—Generally Accepted Accounting Principles (b) Includes accretion of asset retirement obligation Note: Items may not total due to rounding 9 SWIFT ENERGY COMPANY SUMMARY BALANCE SHEET INFORMATION (Unaudited) (In Thousands) As of December 31, 2011 As of December 31, 2010 Assets: Current Assets: Cash and Cash Equivalents $ $ Other Current Assets Current Assets Held for Sale - Total Current Assets Oil and Gas Properties Other Fixed Assets Less-Accumulated DD&A ) ) Total Properties Other Assets $ $ Liabilities: Current Liabilities $ $ Long-Term Debt Deferred Income Taxes Asset Retirement Obligation Other Long-term Liabilities Stockholders’ Equity $ $ Note: Items may not total due to rounding 10 SWIFT ENERGY COMPANY SUMMARY INCOME STATEMENT INFORMATION (Unaudited) In Thousands Except Per Boe Amounts Three Months Ended Year Ended December 31, 2011 Per Boe December 31, 2011 Per Boe Revenues: Oil & Gas Sales $ Other Revenue ) ) Costs and Expenses: General and Administrative, net Depreciation, Depletion & Amortization Accretion of Asset Retirement Obligation (ARO) Lease Operating Costs Severance & Other Taxes Interest Expense, Net Total Costs & Expenses Incomefrom Continuing Operations Before Income Taxes Provisionfor Income Taxes Income from Continuing Operations Income (Loss) from Discontinued Operations, Net of Taxes ) NM NM Net Income $ NM $ NM Additional Information: Total Capital Expenditures $ $ Capitalized Geological & Geophysical $ $ Capitalized Interest Expense $ $ Deferred Income Tax $ $ Note: Items may not total due to rounding 11 SWIFT ENERGY COMPANY CONSOLIDATED STATEMENTS OF CASH FLOW (Unaudited) (In Thousands) Twelve Months Ended December 31, 2011 December 31, 2010 Cash Flows From Operating Activities: Net Income $ $ (Gain) LossFrom Discontinued Operations, Net of Taxes ) Adjustments to Reconcile Net Income to Net Cash Provided by Operating Activities - Depreciation, Depletion, and Amortization Accretion of Asset Retirement Obligation (ARO) Deferred Income Taxes Stock Based Compensation Expense Other Change in Assets and Liabilities - Increase in Accounts Receivable ) ) Increase in Accounts Payable and Accrued Liabilities Increase/(Decrease) in Income Taxes Payable ) Increase in Accrued Interest Cash Provided by Operating Activities – Continuing Operations Cash Provided by Operating Activities – Discontinued Operations (2 ) ) Net Cash Provided by Operating Activities Cash Flows From Investing Activities: Additions to Property and Equipment ) ) Proceeds from the Sale of Property and Equipment Cash Used in Investing Activities – Continuing Operations ) ) Cash Provided by Investing Activities – Discontinued Operations Net Cash Used in Investing Activities ) ) Cash Flows From Financing Activities: Proceeds From Long-Term Debt Net Proceeds From Issuance of Common Stock Purchase of Treasury Shares ) ) Payments of Debt Issuance Costs ) ) Cash Provided by Financing Activities – Continuing Operations Cash Provided by (Used in) Financing Activities – Discontinued Operations Net Cash Provided by Financing Activities Net Increase in Cash and Cash Equivalents Cash and Cash Equivalents at the Beginning of the Period Cash and Cash Equivalents at the End of the Period $ $ 12 SWIFT ENERGY COMPANY OPERATIONAL INFORMATION QUARTERLY COMPARISON SEQUENTIAL & YEAR-OVER-YEAR (Unaudited) Three Months Ended Three Months Ended Dec. 31, Sept. 30, Percent Change Dec. 31, Percent Change Production : Oil & Natural Gas Equivalent (MBoe) 6 % 24 % Natural Gas (Bcf) (3 ) % 45 % Crude Oil (MBbl) 1 % (3 ) % NGL (MBbl) 75 % 44 % Average Prices: Combined Oil & Natural Gas ($/Boe) $ $ 3 % $ 9 % Natural Gas ($/Mcf) $ $ (8
